          Case 3:20-cr-00271-SI       Document 13      Filed 03/23/21     Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON


UNITED STATES OF AMERICA                            3:20-cr-00271-SI

                v.                                  ORDER DISMISSING INFORMATION
                                                    WITH PREJUDICE
JOSSLYNN KREUTZ,

                Defendant.

       This matter, having come before the Court on the government’s motion to dismiss with

prejudice the Information, charging the defendant with violating 41 C.F.R. § 102.74.385,

pursuant to Rule 48(a), Federal Rules of Criminal Procedure, the Court being fully advised:

       IT IS HEREBY ORDERED that the Information, charging the defendant with violating

41 C.F.R. § 102.74.385 in the above-captioned matter is DISMISSED with prejudice.

Dated: March 23, 2021



                                                    _/s/ Michael H. Simon__________________
                                                    HONORABLE MICHAEL H. SIMON
                                                    United States District Judge
Presented by:


SCOTT ERIK ASPHAUG
Acting United States Attorney

s/ Parakram Singh
PARAKRAM SINGH, OSB #134871
Assistant United States Attorney




Order Dismissing Information                                                               Page 1
